On October 10, 2002, the defendant was sentenced to the following: Count I: Thirty (30) years in the Montana State Prison, with fifteen (15) years suspended, for the offense of DUI, Fifth Offense, a felony; and Counts II and III: Forty (40) years in the Montana State Prison, with twenty (20) years suspended, on each count, for the offenses of Criminal Endangerment, both felonies. Counts I - III shall run concurrently.
On May 5,2006, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Larry Nistler. The state was not represented.
The Defendant having been duly informed of the amended judgment and commitment, and having waived his right to appear before the undersigned for this pronouncement of sentence, whereupon,
IT IS ORDERED, ADJUDGED AND DECREED that the sentence shall be amended as follows: Counts I, II and III: Twenty (20) years in the Montana State Prison, with all but time served suspended, on each count, to run concurrently. The terms and conditions shall remain as imposed in the Judgment of October 10, 2002.
*49Hon. Ted L. Mizner, District Court Judge.